     6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 1 of 23



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA
JERRY D. DAVIDSON, JR.,               )
                                      )
                  Plaintiff,          )
                                      )
v.                                    )   Case No. CIV-18-178-KEW
                                      )
BANK OF AMERICA, N.A.,                )
and KIVELL, RAYMENT &                 )
FRANCIS, P.C.,                        )
                                      )
                  Defendants.         )

                             OPINION AND ORDER


       This matter comes before the Court on Defendant Bank of

America’s Motion to Dismiss the Complaint of Plaintiff Jerry D.

Davidson, Jr. and Brief in Support (Docket Entry #10), Defendant

Kivell, Rayment & Francis, P.C.’s Motion to Dismiss Pursuant to

Fed. R. Civ. P. 12(b)(6) (Docket Entry #11), and Plaintiff’s Motion

to Remand (Docket Entry #14).

       On October 14, 2015, Bank of America, N.A. (“BANA”), through

its counsel Kivell, Rayment & Francis, P.C. (“KRF”), filed a

Petition for Foreclosure of Mortgage in LeFlore County District

Court in Case No. CJ-2015-180 (the “2015 Foreclosure Action”).1 On

February 3, 2016, the state court entered the Final Journal Entry

of Judgment (“foreclosure judgment”) against Plaintiff Jerry D.




     1     The Court takes judicial notice of the public filings in the
2015 Foreclosure Action, because they are part of the public record.
See Tal v. Hogan, 453 F.3d 1244, 1264 n.24 (10th Cir. 2006).
      6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 2 of 23



Davidson, Jr., in the 2015 Foreclosure Action. The state court

made findings that (1) Mr. Davidson was personally served with

summons as required by law, failed to answer or otherwise plead or

appear, and was therefore in default, (2) Mr. Davidson had executed

and delivered the note and mortgage sued upon by BANA, and BANA

was the holder thereof, and (3) Mr. Davidson defaulted on the terms

and    conditions      of   the   note   and     mortgage,    entitling    BANA    to

foreclosure of the mortgage. The state court entered judgment

against Mr. Davidson in favor of BANA in the amount of $117,560.54,

plus interest, an attorney fee of $1,750.00, and costs associated

with the action. It ordered that a Special Execution and Order of

Sale be issued by the district court clerk and directed the sheriff

to advertise and sell the subject property. Petition, pp. 26-31

(Docket Entry #2-2, Exhibit A).

        Plaintiff did not appeal the foreclosure judgment, but he

instead filed a separate Petition in Case No. CJ-2018-102 on May

18, 2018, pursuant to Okla. Stat. tit. 12, §§ 1031(4), 1033,

requesting      that    the   state      court    vacate     and   set   aside    the

foreclosure judgment. Petition, p.3, ¶ 9 (Docket Entry #2-2). He

alleges it was BANA who obtained the foreclosure judgment against

him and it was KRF who filed the foreclosure action and obtained



                                           2
   6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 3 of 23



the foreclosure judgment from the state court on BANA’s behalf.

Id., p. 2, ¶¶ 3,5. Plaintiff further asserts claims against

Defendants BANA and KRF for malicious use of process/fraud on the

court,   fraud   and   deceit,   intentional   infliction    of    emotional

distress,   civil      conspiracy,   and   violations   of   the    federal

Racketeer Influenced and Corrupt Organizations Act (“RICO”). Id.,

pp. 3-24.

     On June 8, 2018, BANA removed the action to this Court under

28 U.S.C. § 1331, based upon federal question jurisdiction over

Plaintiff’s RICO claim, and under 28 U.S.C. § 1367(a), based upon

supplemental jurisdiction over Plaintiff’s state law claims.               The

Notice of Removal states that KRF consented to the removal.

     Following the removal of the action, BANA and KRF filed their

Motions to Dismiss. BANA seeks dismissal of Plaintiff’s claims for

failure to state a claim upon which relief can be granted under

Fed. R. Civ. P. 12(b)(6).        BANA argues Plaintiff failed to meet

the pleading standard required under Fed. R. Civ. P. 8, the

pleading with particularity requirement for fraud under Fed. R.

Civ. P. 9, and arguments of collateral estoppel. Although KRF also

filed a Motion to Dismiss, it wholly adopted the arguments made by

BANA in support of its Motion to Dismiss.



                                     3
   6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 4 of 23



        Shortly after Defendants filed their Motions to Dismiss,

Plaintiff timely filed his Motion to Remand. Plaintiff seeks remand

of the case to state court arguing that his state law claims are

separate and independent from his federal RICO claim. Plaintiff

also argues that the entire case, including his RICO claim, should

be remanded because the federal RICO claim is “factually tethered”

to his state law claims. Although Plaintiff does not specifically

raise     the   argument   that   this   Court   lacks   subject    matter

jurisdiction over the claims raised in his Petition, the Plaintiff

does argue that the case should be remanded because the state court

is the only court with the authority to vacate the foreclosure

judgment.

        A question of subject matter jurisdiction may be raised at

any time, by either a party or sua sponte by the Court. 1mage

Software, Inc. v. Reynolds and Reynolds Co., 459 F.3d 1044, 1048

(10th Cir. 2006) (“Federal courts ‘have an independent obligation

to determine whether subject-matter jurisdiction exists, even in

the absence of a challenge from any party,’ and thus a court may

sua sponte raise the question of whether there is subject matter

jurisdiction ‘at any stage in the litigation.’”), quoting Arbaugh

v. Y & H Corp., 546 U.S. 500, 126 S. Ct. 1235, 1240, 163 L. Ed. 2d



                                     4
     6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 5 of 23



1097 (2006). Although no party explicitly raises the issue of this

Court’s subject matter jurisdiction over Plaintiff’s claims raised

in     the   Petition,       the   Court     raises          the   issue    sua    sponte,

specifically, whether the Rooker-Feldman doctrine precludes this

Court from exercising subject matter jurisdiction in this case.

       The Court must first consider the question of subject matter

jurisdiction before addressing the merits of Defendants’ Motions

to Dismiss. See Brereton v. Bountiful City Corp., 434 F.3d 1213,

1218    (10th    Cir.    2006)     (noting       that    a    district     court       has   no

authority       to    rule   on    the   merits         of    a    claim   if     it    lacks

jurisdiction). If the Rooker-Feldman doctrine applies, this Court

is precluded from even considering the applicability of defenses,

including       res   judicata     and   collateral           estoppel.    See     Long      v.

Shorebank Development Corp., 182 F.3d 548, 554-55 (7th Cir. 1999)

(“The Rooker-Feldman doctrine is jurisdictional in nature; its

applicability must be determined before any other affirmative

defense.”).

       The Rooker-Feldman doctrine “is a jurisdictional prohibition

on lower federal courts exercising appellate jurisdiction over

state-court judgments.” Campbell v. City of Spencer, 682 F.3d 1278,

1281 (10th Cir. 2012). “Under the Rooker-Feldman doctrine, lower



                                             5
      6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 6 of 23



federal courts lack jurisdiction to hear claims that are either

(1) actually decided by a state court, Rooker v. Fidelity Trust

Co., 263 U.S. 413, 415-16, 44 S.Ct. 149, 68 L.Ed. 362 (1923), or

(2) ‘inextricably intertwined’ with a prior state court judgment,

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,

482 n. 16, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983).” Dickerson v.

Bates, 104 Fed. Appx. 699, 700 (10th Cir. 2004); see also PJ ex.

rel. Jensen v. Wagner, 603 F.3d 1182, 1193 (10th Cir. 2010).

        In Campbell v. City of Spencer, 682 F.3d 1278 (10th Cir.

2012), the Tenth Circuit Court of Appeals determined that “trying

to     untangle    the   meaning        of       inextricably     intertwined”   was

unnecessary because “[t]he essential point is that barred claims

are     those     ‘complaining     of        injuries    caused     by   state-court

judgments.’ In other words, an element of the claim must be that

the state court wrongfully entered its judgment.” Id. at 1283,

quoting Exxon-Mobil Corp. v. Saudi Basic Industrial Corp., 544

U.S. 280, 284, 125 S. Ct. 1517, 161 L. Ed. 2d 454 (2005); see also

Taylor v. Federal Nat. Mortg. Ass’n, 374 F.3d 529, 533 (7th Cir.

2004)(“While ‘inextricably intertwined’ is a somewhat metaphysical

concept, the ‘crucial point is whether the district court is in

essence being called upon to review the state-court decision.’”),



                                             6
   6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 7 of 23



quoting Ritter v. Ross, 992 F.2d 750, 754 (7th Cir. 1993), quoting

Feldman, 460 U.S. at 483-84 n.16 (1983); and PJ ex rel. Jensen,

603 F.3d at 1194 (finding that Rooker-Feldman applies if success

on the claims alleged in federal court would require the federal

court to review and reject the state court’s judgment).

     As an initial matter, in order for the Rooker-Feldman doctrine

to apply, the challenged order or judgment must be final. See D.A.

Osguthorpe Family Partnership v. ASC Utah, Inc., 705 F.3d 1223,

1230 n.7 (10th Cir. 2013). Here, the foreclosure judgment was

appealable, and it became final when Plaintiff failed to appeal

it. See Federal Deposit Ins. Corp. v. Tidwell, 820 P.2d 1338, 1341

(Okla. 1991) (noting that the judgment in a foreclosure proceeding

“is the order determining the amount due and ordering the sale to

satisfy the mortgage lien[,]” that “in order to appeal errors in

a judgment of foreclosure it was necessary to appeal from that

judgment[,]” and that “a judgment of foreclosure could not be

attacked in the context of a motion to confirm a sale but that the

parties remaining remedy in attacking the judgment at that point

in the proceedings was by vacating the judgment.”) (citations

omitted). The foreclosure judgment entered on February 3, 2016,

determined the amount due on the mortgage, determined that BANA



                                    7
      6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 8 of 23



was entitled to foreclose on the mortgage, and ordered the sale of

Plaintiff’s property. See Petition, pp. 26-32 (Docket Entry # 2-

2, Exhibit A).

        Under Oklahoma law, a district court has the power to vacate

or modify its judgments or orders . . . “[4] [f]or fraud, practiced

by the successful party, in obtaining a judgment or order[.]” Okla.

Stat. tit. 12, § 1031(4). Because more than thirty days passed

after the filing of the foreclosure judgment, see Okla. Stat. tit.

12,     §   1031.1(B),   Plaintiff    was   required    to   adhere   to      the

requirements of Section 1033, see Okla. Stat. tit. 12, § 1031.1(C),

and he filed a Petition, which commenced a new civil action, Case

No. CJ-2018-102. See Okla. Stat. tit. 12, § 1033 (“If more than

(30) days after judgment . . . has been filed, proceedings to

vacate or modify the judgment . . ., on the grounds mentioned in

paragraph[] . . . 4 . . . of section 1031 of this title, shall be

by petition, verified by affidavit, setting forth the judgment .

. ., the grounds to vacate or modify it, and the defense to the

action, if the party applying was defendant. On this petition, a

summons shall issue and be served in the commencement of a civil

action.”). Plaintiff attempted to attack the foreclosure judgment

by the only means available, by seeking to vacate the foreclosure



                                       8
   6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 9 of 23



judgment on the basis of fraud, pursuant to Sections 1031(4) and

1033 of the Oklahoma Statutes. Thus, for purposes of determining

the applicability of the Rooker-Feldman doctrine to Plaintiff’s

claims, the Court finds the foreclosure judgment is final.2

     Applying the principles of the Rooker-Feldman doctrine to

Plaintiff’s    claims   before    this       Court,      the   allegations   of

Plaintiff’s Petition appear to satisfy both prongs under Rooker-

Feldman. First, it is clear from Plaintiff’s Petition that his

intent   is   to   directly   attack       the   state   court’s   foreclosure

judgment. In the Petition, Plaintiff specifically seeks for the

state court to “vacate and set aside a foreclosure judgment for

fraud on the court, and for malicious abuse of process, fraud and

deceit, and the intentional infliction of emotional distress, RICO

and civil conspiracy[.]” Petition, p. 1 (Docket Entry #2-2). 3

Plaintiff also asserts that it is the foreclosure judgment and

sheriff’s sale of his property that is the subject of his “Petition




     2     Although Section 1038 provides time provisions for when such
actions shall be filed when pursuing vacation or modification of a
judgment or order on the basis of fraud, see Okla. Stat. tit. 12, §
1038, as discussed herein, because this Court determines that it lacks
subject matter jurisdiction over the action, the Court will not decide
whether Plaintiff’s Petition is timely under Section 1038.
     3   In the Motion to Remand, Plaintiff clarifies that he has alleged
a cause of action for civil conspiracy under Oklahoma law.

                                       9
  6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 10 of 23



to Vacate for Fraud on the Court.” Id., pp. 1-2, ¶ 1. He seeks

vacation of the foreclosure judgment and sheriff’s sale of the

property to BANA pursuant to Okla. Stat. tit. 12, §§ 1031, 1033.

Id., p. 3, ¶ 9.

     Moreover,    at   the   heart        of       Plaintiff’s   Petition   are

allegations that Defendant BANA and KRF committed fraud on the

state court and the allegation that BANA was not the proper holder

of the note and was therefore unable to properly foreclose on the

property at issue. Specifically, Plaintiff alleged the following:

     10. [BANA] falsely claimed in the foreclosure petition
     that it filed in Case CJ 2015-180 that the non-negotiable
     promissory note that is the subject of the February 3,
     2016 Final Journal Entry of Foreclosure entered in that
     action was assigned to [BANA].

                              *      *         *

     19. Defendant [BANA] knew at the time that it filed the
     Petition with this court in Case CJ 2015-180 that the
     Bank’s claim that it held the promissory note was false
     and the Bank knew when it attached the MERS assignment
     to its petition that MERS had no interest in the
     promissory note and that the MERS assignment did not
     assign or otherwise transfer the promissory note to the
     Bank.

                              *      *         *

     29. [BANA] and [KRF] joined in a special combination of
     effort and cooperation and investment to practice fraud
     on the court in Case CJ 2015-180 which resulted in the
     court entering the February 3, 2016 foreclosure in
     [BANA’s] favor.



                                     10
6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 11 of 23



                            *     *     *

  35. The filing of the fraudulent MERS assignment and
  the allegation that [BANA] was the holder of the
  promissory note in Case CJ 2015-180 constitute illegal
  and malicious use of process.

  36. The court is hereby requested to vacate the
  February 3, 2016 foreclosure judgment because the
  judgment was obtained by [BANA] as a direct result of
  the fraud that the Bank and the Law Firm practiced on
  the court.

  37. [BANA] and [KRF]’s fraud on the court practiced
  through the filing of a false claim that the Bank was a
  holder of the promissory note based on the void MERS
  assignment attached to the petition that the Bank filed
  in Case CJ 2015-180 permeated the entire 2015
  foreclosure proceeding and subverted the integrity of
  the action for an illegal and unworthy purpose.

  38. [BANA] and [KRF]’s        abuse of the Oklahoma civil
  legal process described       in this petition to vacate
  judgment is a substantial     basis justifying the vacation
  of the February 3, 2016       foreclosure judgment by this
  court.

  39. The vacation and setting aside of the February 3,
  2016 Journal Entry of Judgment and dismissal of the 2015
  foreclosure action filed by [BANA] with prejudice is
  warranted and essential to promote the ends of justice
  and to sanction the Bank for its fraud on the court.

                            *     *     *

  41. Plaintiff    Davidson   is  directly   harmed   and
  exceptionally prejudiced by the fraud on the court
  practiced by [BANA] and [KRF] in Case CJ 2015-180 which
  fraud resulted in the entry of the February 3, 2016
  foreclosure judgment.

  42. This court has jurisdiction to grant this petition
  to vacate the February 3, 2016 foreclosure judgment as
  being void for fraud on the court and to deny


                                 11
  6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 12 of 23



     confirmation of and to vacate the sheriff’s sale of the
     subject property scheduled for confirmation hearing on
     June 6, 2018.

                              *     *     *

     44. Plaintiff Jerry Davidson owns and resides in the
     residential property that is subject to the note and
     mortgage that is foreclosed by the February 3, 2016
     foreclosure judgment and he is the named Defendant in
     Case CJ 2015-180.

Petition, pp. 3-10 (Docket Entry #2-2).

     The case law is clear that “allegations of fraud in the state

court proceeding do not prevent application of the Rooker-Feldman

doctrine to bar those fraud claims.” Jester v. Wells Fargo Bank

N.A., 297 F.Supp.3d 1233, 1242 (E.D. Okla. 2018), citing Tal v.

Hogan, 453 F.3d 1244, 1256-57 (10th Cir. 2006). Rooker-Feldman

applies when a federal court is asked to declare a state court

judgment void or to vacate the judgment based upon fraudulent

conduct in the state court matter. Id. at 1245 (“[T]he Rooker-

Feldman doctrine prohibits a federal court from reviewing fraud

allegedly committed in a state court. Accordingly, Rooker-Feldman

prohibits this Court from voiding the 2012 Foreclosure judgment

and relitigating issues that were decided or should have been

raised in the state court proceedings, even if fraud on the court

is alleged.”); see also Farris v. Burton, 686 Fed. Appx. 590, 593

(10th Cir. 2017) (“We agree with the district court’s conclusion

                                   12
  6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 13 of 23



that as long as the state-court judgment stands—collateral attacks

based on a party corrupting the state judicial process are properly

brought only in state court.”) (quotation omitted), citing West v.

Evergreen Highlands Ass’n, 213 Fed. Appx. 670, 674 n.3 (10th Cir.

2007) (“This circuit has not held that Rooker-Feldman may be

circumvented by a collateral attack of the sort suggested in the

cases discussed above. There is good reason to balk at such a step.

State   rules    of   procedure   provide    various   means      to   attack   a

wrongfully obtained judgment. Construing Rooker-Feldman to permit

federal reconsideration and nullification of state judgments on

grounds that could have been pursued in state court arguably allows

under the rubric of collateral attack just another mechanism for

lower federal court review unauthorized under [28 U.S.C.] § 1257.”)

(internal citation omitted).

     Plaintiff’s      allegations    are    contrary   to   the    foreclosure

judgment in the 2015 Foreclosure Action. The foreclosure judgment

explicitly      states   that   “[t]he   Court   further    finds      that   the

Defendant, Jerry D. Davidson, Jr., made, executed and delivered

the Note and Mortgage sued upon by Plaintiff [BANA]; and that said

Plaintiff [BANA] is the holder thereof [and . . . ] Plaintiff

[BANA] is entitled to the foreclosure of the [m]ortgage sued upon



                                     13
  6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 14 of 23



in this cause[.]” Petition, pp. 27-28 (Docket Entry #2-2, Exhibit

A). Thus, for this Court to grant the relief requested by Plaintiff

Davidson, a review and rejection of the foreclosure judgment would

be unavoidable. See Facio v. Jones, 929 F.2d 541, 543 (10th Cir.

1991)       (holding   that   a   plaintiff’s    federal   action   seeking   to

“vacate” a state court judgment was a de facto appeal and therefore

barred under Rooker-Feldman); see also Taylor, 374 F.3d at 533

(“[T]he relief granted when a claim of fraud on the court succeeds

is that the party claiming fraud is relieved from the judgment,

i.e., the judgment is set aside.”). This Court is precluded from

doing so under the Rooker-Feldman doctrine.

        Second,    the    Rooker-Feldman        doctrine   also     applies   to

Plaintiff’s RICO claim because it is “inextricably intertwined”

with the state court’s foreclosure judgment.4 Numerous allegations

in the Petition demonstrate the degree to which the claim is



        4  Because Plaintiff’s federal RICO claim was the basis for
BANA’s removal of the action under 28 U.S.C. § 1441(a), the Court’s focus
is on whether it has subject matter jurisdiction over that claim. A
district court may exercise supplemental jurisdiction to consider state-
law claims only if it has subject matter jurisdiction over the federal-
law claims. See 1mage, 459 F.3d at 1048 n.6 (“1mage also asserted a
trade-secrets claim, but it did so under Colorado law. The district court
would have had supplemental jurisdiction to consider this Colorado law
claim, only if it had subject matter jurisdiction in the first place. .
. . So the question of whether the district court had subject matter
jurisdiction to consider 1mage’s action turns solely on 1mage’s claim
asserted under the federal Copyright Act.”) (internal citation omitted).

                                        14
  6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 15 of 23



“inextricably intertwined” with the state court’s foreclosure

judgment:


     69. Defendants initiate and file fraudulent documents
     in foreclosures, and did so against this Plaintiff in
     Case 2015-180 in order to obtain a foreclosure judgment
     without legal authority or right.

     70. Defendant Law firm acts in support of [BANA] taking
     the role of a Plaintiff in foreclosures and in the filing
     of false documents in furtherance of their scheme to
     perpetrate a fraud on the court and to defraud the
     Plaintiff.

                              *     *     *

     73. Defendants conspired together to perpetrate a fraud
     on Plaintiff and the court to convert Plaintiff’s
     property through an ill-gotten judgment of foreclosure
     and sheriff’s sale.

     74. The object of the Scheme of the enterprise was to
     conceal, cover-up and adulterate documents that concern
     [BANA]’s lack of enforceable interest in or ownership of
     the note in Case CJ 2015-180 and the Bank’s lack of right
     to foreclose the mortgage secured by the Plaintiff’s
     property.

     75. The object of the scheme of the associated-in-fact
     enterprise was to file a fraudulent assignment to
     conform to the requirements of Oklahoma law in order to
     obtain February 3, 2016 foreclosure judgment by artifice
     and deceit on the court and on the Plaintiff.

                              *     *     *

     80.   But for the filing of the fraudulent documents,
     [BANA] could not substantiate its right to enforce the
     note or to foreclose the mortgage secured by the
     Plaintiff’s home, which rights Defendants had to
     establish in order to obtain the foreclosure of the
     mortgage secured by the Plaintiff’s property in

                                   15
6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 16 of 23



  accordance with the           goals   of   the   illegal   Scheme
  described herein.

                            *      *     *

  86.   Defendants, individually and through their joint
  venture have committed fraud on the court and other
  illegal conduct and acts which have placed a cloud and
  has slandered the Plaintiff’s title to his home.

  87.   Plaintiff is forced to incur legal expenses for
  costs and attorneys’ fees in order to institute and
  prosecute this action to remove the associated-in-fact
  Enterprise’s illegally acquired foreclosure judgment and
  to restore Plaintiff’s ownership of his home free of any
  claim of [BANA].

                            *      *     *

  93. As a direct and proximate result of the conspiracy,
  the overt acts taken in furtherance of that conspiracy,
  and violations of 18 U.S.C. § 1962(d), the Plaintiff
  sustained financial damage that includes the loss of his
  property through a sheriff’s sale. Plaintiff also is
  suffering as a result of the fraudulently procured
  foreclosure judgment which judgment was premised
  entirely on the fraudulent submissions of the Defendants
  to the foreclosure court. The Plaintiff’s injuries were
  sustained ‘by reason of’ the Defendants’ RICO violations
  complained of herein.

                            *      *     *

  101. Defendants conduct involves large-scale crimes and
  fraud including the following predicate acts:

      a.     submitting false evidence in the subject
      foreclosure action in violation of Okla. Stat.
      Ann. tit. 21, § 451;

      b.     suborning the filing of false documents in
      violation of Okla. Stat. Ann. tit. 21, § 504;




                                   16
  6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 17 of 23



        c.     inducing the filing of false documents in
        violation of Okla. Stat. Ann. tit. 21, § 496;

        d.     aiding and abetting the use of false
        instruments concerning real property, in violation
        of Okla. Stat. Ann. tit. 21, § 1500;

        e.     aiding and abetting each other and the
        joint venture in the malicious use of process
        against this Plaintiff;

        f.     preparing and submitting false documents in
        the subject foreclosure to the court and the
        transmission of same through the mails; and

        g.     committing, facilitating         and   practicing
        fraud on the court.

                               *     *     *

     107. Defendants joined together and committed fraud on
     the court and deceived the judicial system to acquire
     the sale and ownership of the Plaintiff’s home.

     108. Defendants’ crimes harmed this Plaintiff, as their
     victim; he has had to retain counsel and he has incurred
     pecuniary losses intertwined with the injury to his
     property interest which damages are recoverable against
     the Defendants under § 1964(c). Defendants’ crimes also
     have a larger effect on society beyond that of the normal
     criminal offense.

Petition, pp. 15-21 (Docket Entry #2-2).

     The Tenth Circuit Court of Appeals has considered RICO claims

in the context of the Rooker-Feldman doctrine. In Dickerson v.

Bates, 104 Fed. Appx. 699 (10th Cir. 2004), the Tenth Circuit

addressed a RICO claim associated with a landlord-tenant dispute.

The plaintiff brought suit in federal court alleging violation of


                                   17
  6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 18 of 23



RICO   based   upon   the   defendants   allegedly   defrauding     him    by

obtaining and collecting various judgments against him in the

state-court    dispute.     Specifically,   he   claimed   the   defendants

caused his injuries, not the state-court judgment, because they

“defrauded him and engaged in criminal acts in obtaining and

enforcing the judgments[.]” Id. at 701. However, the court rejected

the plaintiff’s argument and found that “[a]lthough he asks us to

believe otherwise, he is, in fact, asking a federal district court

to undo state-court judgments and restore him to the position he

was in before these judgments.” The court determined it lacked

jurisdiction over the plaintiff’s RICO claim under the Rooker-

Feldman doctrine because the claim was “inextricably intertwined”

with the state court judgment. Id.; see also Bradshaw v. Gatterman,

658 Fed. Appx. 359, 362-63 (10th Cir. 2016) (addressing violations

of RICO, RICO conspiracy, violations of Sections 1981 and 1983,

abuse of process, and tortious interference and finding that “[t]he

requested relief plainly strikes at the state court’s judgment,

or, at the very least, are inextricably intertwined with it.”).

       Moreover, in Tal v. Hogan, 453 F.3d 1244 (10th Cir. 2006),

the Tenth Circuit determined that the Rooker-Feldman doctrine

precluded the plaintiff’s RICO claims based upon allegations that



                                    18
  6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 19 of 23



the defendants engaged in a conspiracy to condemn the plaintiff’s

property through fraud in a state condemnation proceeding. Id. at

1255-56. The court noted that the appropriate forum to challenge

an error in a state court judgment was the state court. Id. at

1256 n. 11, citing Rooker, 263 U.S. at 415. The Tenth Circuit also

discussed that to survive application of Rooker-Feldman to their

RICO claim, the plaintiffs could not rely on the alleged fraudulent

condemnation as the predicate act. Id. at 1262 n.19. The court

found that “[w]e cannot consider the condemnation as a possible

predicate act without calling into question the validity of the

state    court   judgment.”   Id.   It    determined   that   “Tal,   Inc.’s

allegation that the condemnation was fraudulent and constituted a

predicate act for RICO purposes is inextricably intertwined with

the state court judgment and precluded by Rooker-Feldman.” Id.

        Further, in the case of Tso v. Murray, 760 Fed. Appx. 564

(10th Cir. 2019), the Tenth Circuit again addressed application of

the   Rooker-Feldman   doctrine to a RICO claim. Relying on its

decision in Campbell, the court determined:

        “Tso’s Complaint seeks relief from alleged harms flowing
        from ‘acts of the state court.’ That is, ‘the allegedly
        wrongful act that caused damage was the state-court
        order itself,’ and his claims ‘required a determination
        of the bona fides of the prior state-court judgment[.]’
        Though he complains of various acts taken by the
        defendants, whether through a RICO ‘conspiracy’ or

                                     19
  6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 20 of 23



     denial of just compensation, the only harms alleged
     involved deprivations that resulted from the state
     courts’ orders.   His claims are therefore barred by
     Rooker-Feldman.”

Id. at 567-68, quoting Campbell, 682 F.3d at 1283-85.

     As   demonstrated     by    Plaintiff’s    allegations     of    RICO

violations, including fraud and conspiracy, his RICO claim is

“inextricably     intertwined”    with    the   foreclosure     judgment.

Moreover, the predicate acts alleged by Plaintiff in support of

his RICO claim all call into doubt the validity of the foreclosure

judgment. See Petition, pp. 19-20, ¶ 101 (Docket Entry #2-2).

Thus, regardless of Plaintiff’s allegations that Defendants caused

his injury, there is no way for this Court to find a RICO violation

by Defendants without finding that the foreclosure judgment was

wrongfully entered. Accordingly, Plaintiff’s RICO claim is barred

by the Rooker-Feldman doctrine on this basis as well.

     Although not for the reasons asserted by Plaintiff in his

Motion to Remand, the Court has determined that it lacks subject

matter jurisdiction under the Rooker-Feldman doctrine and that

remand to state court is required. Section 1447(c) states in

pertinent part,

          (c) [a] motion to remand the case on the basis of
     any   defect  other   than   lack   of   subject   matter
     jurisdiction must be made within 30 days after the filing
     of the notice of removal under section 1446(a). If at
     any time before final judgment it appears that the

                                   20
  6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 21 of 23



     district court lacks subject matter jurisdiction, the
     case shall be remanded.

28 U.S.C. § 1447(c). Section 1447(c) does not give the Court

discretion to dismiss a case over which it lacks subject matter

jurisdiction. See Hunt v. Lamb, 427 F.3d 725, 727 (10th Cir. 2005),

citing Brown v. Francis, 75 F.3d 860, 866 (3d Cir. 1996) (stating

that a court may not “exercise authority over a case for which it

does not have subject matter jurisdiction”); Fent v. Okla. Water

Res. Bd., 235 F.3d 553, 557-58 (10th Cir. 2000) (stating that “§

1447(c) gives no discretion to dismiss rather than remand an action

removed from state court over which the court lacks subject-matter

jurisdiction”). See also Mills v. Harmon Law Offices, P.C., 344

F.3d 42, 46 (1st Cir. 2003) (“The existence of any subject matter

jurisdiction defect divests the court of authority to dismiss a

removed   case   on    its   merits,    regardless     of   whether    the

jurisdictional flaw results from an improper removal or arises

from some other source, such as the Rooker-Feldman doctrine.”)

(footnotes omitted).

     This Court therefore finds that the state court’s judgment

includes the finding that BANA was the holder of the note and was

entitled to a foreclosure of its mortgage sued upon in the case.

This Court could not enter judgment in favor of Plaintiff and

against BANA and/or KRF, without reviewing and rejecting the

                                   21
  6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 22 of 23



foreclosure judgment entered by the District Court of LeFlore

County. Moreover, the Court finds that Plaintiff’s RICO claim

against BANA and KRF is “inextricably intertwined” with the state

court’s foreclosure judgment, and it is therefore barred by Rooker-

Feldman and the Court cannot exercise jurisdiction over the claim.

Because the Court lacks subject matter jurisdiction over the

federal claim, which was the basis for the removal, the Court

likewise cannot consider the merits of Plaintiff’s state law

claims.

     IT IS THEREFORE ORDERED that Defendant Bank of America’s

Motion to Dismiss the Complaint of Plaintiff Jerry D. Davidson,

Jr. and Brief in Support (Docket Entry #10) and Defendant Kivell,

Rayment & Francis, P.C.’s Motion to Dismiss Pursuant to Fed. R.

Civ. P. 12(b)(6) (Docket Entry #11) are hereby DENIED, as both

seek dismissal of Plaintiff’s claims on the merits.           Plaintiff’s

Motion to Remand (Docket Entry #14) is hereby GRANTED solely for

the reasons discussed herein.     This case is hereby REMANDED to the

District Court of LeFlore County, Oklahoma, for lack of subject

matter jurisdiction pursuant to the Rooker-Feldman doctrine.




                                   22
6:18-cv-00178-KEW Document 33 Filed in ED/OK on 05/29/20 Page 23 of 23



  IT IS SO ORDERED this 29th day of May, 2020.




                                ______________________________
                                KIMBERLY E. WEST
                                UNITED STATES MAGISTRATE JUDGE




                                 23
